Baldwin, J.
General Statutes, § 487, provides that when any pauper in any town shall be insane, a selectman of such town may apply to the Court of Probate of the district wherein such pauper resides, for his commitment to the State Hospital for the Insane, and that, if so committed, $2.50 a week, of the expense of his support, shall be paid by the town legally chargeable with his support.
Any pauper who is found in any town in a state of insanity is thus made a proper subject of such an application by a selectman of that town. It is of no consequence whether he has been there an hour or a year. If he be, in fact, in the town, in a state of insanity, he resides there for the time being, within the meaning of the statute. The object of the proceeding is to put the pauper, as soon as possible, into a hospital where he can secure proper care and treatment. The humane purpose of the legislature might often be defeated, if only a selectman of that town, perhaps a distant one, where the pauper statedly resided, or to which he was legally chargeable as a settled inhabitant, could act. Trumbull v. Moss, 28 Conn. 253, 256; Welton v. Wolcott, 45 id. 329, 330.
The town of Brookfield, therefore, was not necessarily under any liability to the plaintiff because the pauper was committed on the application of its first selectman.
*4It was, however, admitted by the answer that this town had paid for the support of the pauper in question for more than a year after her commitment. An admission in pleading dispenses with proof, and is equivalent to proof. The fact thus admitted had a probative force in tending to show a further admission. Such payment by the town was an act in the nature of an implied admission that it was under an obligation to make it, that is, that it was legally chargeable in favor of the plaintiff for the pauper’s support, which was the sole matter put in issue under the pleadings. Sharon v. Salisbury, 29 Conn. 113, 116. The plaintiff was entitled to the benefit of this implication on the trial in the Superior Court, and it furnished some evidence in support of its claim to recover against the town of Brookfield. No evidence to the contrary was adduced. The complaint indeed stated and the answer admitted that the pauper had resided in the town of Bridgewater until about a month before her commitment, and that Bridgewater was legally chargeable with her support at the hospital. But her mere residence in that town at a former period, without more, was insufficient to show that she was so chargeable to it; and the paragraph alleging that she was so chargeable was only the statement of a legal conclusion, which amounted to nothing, unless supported by other averments of fact.
The defendant treated both that and the similar allegation as to the town of Brookfield, as setting out matter of fact, by admitting the former and denying the latter, and has called our attention, in justification of its taking this ground, to Form 247 in the Practice Book, page 143. That form is for a complaint by one town against another for reimbursement for expenses incurred in the support of a pauper, while chargeable in the plaintiff town, and one of the paragraphs is that he “belonged to” the defendant town. No one “belongs” to a town who is not one of its settled inhabitants. Columbia v. Williams, 3 Conn. 467, 471. The word is descriptive of a status, and as in the case of infancy, coverture, or citizenship, it is a question of fact what is the status, in any such respect, of a particular individual. But an averment that support *5furnished to a pauper under certain circumstances is legally chargeable to a certain town, does not purport to describe his status. It simply alleges the law to be so that a certain account can be recovered of a certain party.
The Practice Act provides that pleadings shall set forth facts, hut not the evidence by which they are to be proved. General Statutes, § 880. The plaintiff’s averment that the town of Brookfield had paid for the pauper’s support from June 1st, 1886, to June 1st, 1887, was proper as showing the date from which the demand in suit began to accrue; but it would not have been proper to set this out as a piece of evidence, from which an admission of liability for her further support might be inferred. The defendant contends that the effect of its admission of the truth of this averment ought to be confined to its truth as fixing the date of the first item of the plaintiff’s account. Had this claim been made in the trial court, it would, no doubt, have been sustained. An admission in an answer of what is properly pleaded for a certain purpose does not admit it for another purpose for which it could not be properly pleaded. But as the Superior Court was not asked to limit thus the effect of the admission, error cannot be assigned on account of its omission to do so, or of its action in drawing any proper inferences from it.
For similar reasons, the Superior Court had also before it for all purposes for which, if offered in evidence, it would have been admissible,, the record of the proceedings before the Court of Probate. The application, it was admitted, was signed by the first selectman of the town. His statement in the application that Winifred Hall was then “ of the town of Brookfield,” and an insane pauper “ having no residence in this State, but at present located in the town of Brook-field,” was the statement of an officer of the town, as such, in a judicial proceeding, made in the discharge of an official duty, and describing to the court, in a paper in which he was bound to give some such description, the circumstances out of which the duty arose, and by reason of which the jurisdiction of the court attached. As such, it was proper evidence against the town in this action, as tending to show it to be *6the town in which the pauper was at the time of the application.
The defendant insists that as it denied that her support was legally chargeable to it, this must be taken as denying all inferences to the contrary that might be drawn from the admissions in its answer, because its pleading must be taken as a whole, and “ denials in an answer- must be taken as true, when the case is heard on petition and answer.” There is nothing in this claim. Each paragraph in an answer must have its natural and separate force; nor was the present case heard on the complaint and answer alone. The trial was one upon which either party was at liberty to offer whatever evidence it pleased, although in fact the admissions of the defendant made it unnecessary for the plaintiff to produce any.
There is no error in the judgment of the Superior Court.
In this opinion the other judges concurred.